OPINION
Our conclusions of the law, as applicable to the foregoing statement of the case, are as follows :
1. The city of Dallas through its corporate authorities unquestionably had the power to raise the grade of the street. (2 Dillon on Corp., 689 et seq.)
2. It likewise had the power to establish and change a *537system of drainage for the city, so as to carry off the surface water which might accumulate within the city limits. (2 Dillon on Corp., 578 n.)
3. If the officers of the city, who were charged with the duty of grading the street, and constructing- the new ditch or sewer, performed their duty unskilllully or negligently, they, and not the city, would be liable for injuries caused by such unskillful or negligent construction. (Keller v. Corpus Christi, 50 Texas, 614; Navasota v. Pearce, 46 Texas, 525.)
4. In exercising the lawful powers of causing the street grade to be raised, and a new channel to be constructed for draining the surface water, the city did not become liable for the consequential damages caused by surface water to plaintiff’s premises. (2 Dillon on Corp., p. 1040.)
5. The doctrine of contributory negligence on the part of plaintiff applies in this as in other cases when the action is for damages caused by negligence. In this case plaintiff contributed to the injury sustained by him, by not raising his house to a level with the street, which, if he had done, would have prevented the damage for which lie seeks a recovery. (2 Dillon on Corp., p. 1926; Thompson on Negligence, pp. 1146-1148.
We find the charge of the court in all respects in accordance with the view we have taken of the law of the case. Wc are of the opinion that the verdict of the jury is correct, and that no error has been committed for which the judgment should be reversed, and we therefore recommend the judgment be affirmed.
Watts, J „
Report of commissioners of appeals examined, their conclusions adopted, and the judgment affirmed.
Willie, C. J.